This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1783

                       Cormell DeAndre Williamson, petitioner,
                                    Appellant,

                                         vs.

                                 State of Minnesota,
                                    Respondent.

                                 Filed July 14, 2014
                                      Affirmed
                                   Larkin, Judge

                           Redwood County District Court
                             File No. 64-K3-99-000665


Cathryn Middlebrook, Chief Appellate Public Defender, Veronica M. Shacka, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Steven Collins, Redwood County Attorney, Redwood Falls, Minnesota (for respondent)


      Considered and decided by Stauber, Presiding Judge; Larkin, Judge; and

Toussaint, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

LARKIN, Judge

       Appellant challenges the district court’s denial of his petition for postconviction

relief, arguing that the department of corrections improperly extended his conditional-

release expiration date by failing to credit the time he was incarcerated for supervised-

release violations against his conditional-release period. Because appellant is not entitled

to credit against his conditional-release period for time spent incarcerated on supervised-

release violations, we affirm.

                                         FACTS

       A jury found appellant Cormell DeAndre Williamson guilty of first-degree

criminal sexual conduct. The district court sentenced him to serve 146 months in prison.

The district court later amended the sentence to 134 months in prison. The sentence

consisted of a term of imprisonment and a period of supervised release. Williamson

served some of what would have been supervised-released time in prison, because he was

alleged to have violated his supervised-release conditions.

       Williamson’s sentence also included a five-year conditional-release period. The

department of corrections (DOC) originally set a conditional-release expiration date of

February 10, 2013, but it later extended the date to March 10, 2014. Williamson sought

postconviction relief, claiming that the extended conditional-release date was an illegal

sentence.   He argued that his “entire [41-month] supervised release term must be

deducted from the conditional release period in this case, regardless of any time [he]

spent in custody during that period of supervised release.” The district court summarily


                                             2
denied Williamson’s petition for postconviction relief, and Williamson appealed to this

court.

                                        DECISION

         When reviewing a postconviction court’s decision to grant or deny relief, issues of

law are reviewed de novo. Leake v. State, 737 N.W.2d 531, 535 (Minn. 2007). This

court reviews de novo the interpretation of a sentencing statute. State v. Flemino, 529
N.W.2d 501, 503 (Minn. App. 1995), review denied (Minn. May 31, 1995).

         Williamson argues that the DOC’s extended conditional-release expiration date is

illegal because (1) the DOC did not deduct “his entire 41 months of supervised release

. . . from his five-year period of conditional release” and (2) a supervised-release period

runs, and therefore must be deducted from the conditional-release period, “regardless of

whether or not the defendant is in custody.” In sum, Williamson contends that his entire

41-month supervised release period—including the time he was incarcerated for

violations—should have been credited against his five-year conditional release period.1

         But this court recently held that:

                       Supervised release is the portion of an executed
                sentence when the offender is released into the community
                under supervision. When an offender’s supervised release is
                revoked and the offender is returned to prison, the offender is
                not serving on supervised release, and the offender’s
                conditional release should not be reduced by the time spent in
                prison after supervised release was revoked.

State v. Ward, ___ N.W.2d ___, ___, 2014 WL 1408059, at *1 (Minn. App. Apr. 14,

2014), review granted (Minn. June 17, 2014); see also State v. Schnagl, No. A13-1332,

1
    The extended conditional-release expiration date of March 10, 2014 has now passed.

                                              3
2013 WL 6152348, at *5 (Minn. App. Nov. 25, 2013), review granted (Minn. Feb. 18,

2014) (reasoning that “if an offender is in confinement due to a violation of a disciplinary

rule adopted by the commissioner, he is not on supervised release [a]nd . . . only the time

the offender spent on supervised release is deducted from the offender’s conditional-

release period,” and concluding that “appellant is not entitled to credit against his

conditional-release period for the time he spent incarcerated on violations of his

supervised-release term”).

       This court’s decision in Ward is based on statutory language that is identical to the

language on which Williamson relies: “the person shall be placed on conditional release

for five years, minus the time the person served on supervised release.”2 And Ward

controls our decision here.      We therefore reject Williamson’s argument that his

conditional-release expiration date was improperly extended to account for time that he

spent in prison for supervised-release violations.

       Affirmed.




2
  The charged offenses in this case occurred between July 17, 1997, and December 31,
1999. The conditional-release provision of Minn. Stat. § 609.346, subd. 5(a) (1996) was
repealed in 1998 and replaced by Minn. Stat. § 609.109, subd. 7(a) (1998). 1998 Minn.
Laws ch. 367, art. 6, §§ 6, at 731; 16, at 735. But the relevant language is the same: “the
person shall be placed on conditional release for five years, minus the time the person
served on supervised release.” Ward is based on this court’s interpretation of that
language in Minn. Stat. § 609.346, subd. 5(a) (1994).

                                             4